DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I, Species IA, Sub-Species IAB (Fig. 3, 4, 5; Claims 1-11, 13-42) in the reply filed on 09/24/2020 is acknowledged.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-11 and 15 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Wang et al. (US 2012/0295403 A1).
Regarding Claim 1, Wang (Fig. 1) discloses a wiring structure, comprising: 
an upper conductive structure (162, 170, 172, 180) including at least one upper dielectric layer (dielectric layer in 170) and at least one upper circuit layer (162) in contact with the upper dielectric layer (dielectric layer in 170); 

an intermediate layer (150) disposed between the upper conductive structure (162,170) and the lower conductive structure (10, 110, 122) and bonding the upper conductive structure (162, 170, 172, 180)  and the lower conductive (10, 110, 122) structure together; and 
at least one lower through via (T) extending through at least a portion of the lower conductive structure (10, 110, 122) and the intermediate layer (150), and electrically connected to the upper circuit layer (162) of the upper conductive structure (162, 170, 172, 180). 

Regarding Claim 5, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein 
the lower conductive structure (10, 110, 122) includes a plurality of stacked lower dielectric layers (see dielectric layers in 10) including the lower dielectric layer  (12), each of the lower dielectric layers defines a through hole having an inner surface, the intermediate layer (10) defines a through hole having an inner surface, and the inner surface of the through hole (hole for T)  of the intermediate layer (150) and the inner surfaces of the through holes (hole for T) of the lower dielectric layers (see dielectric layers in 10)  are coplanar with each other (See Fig. 1L). 
 
Regarding Claim 6, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein 
the lower conductive structure  (10, 110, 122) includes a plurality of stacked lower dielectric layers (see dielectric layers in 10)  including the lower dielectric layer (12), each of the lower dielectric layers defines a through hole (hole for T) , the intermediate layer (150) defines a through hole (hole for T), and the through hole of the intermediate layer (hole for T) and the through holes (hole for T) of the lower dielectric layers collectively define a single through hole (hole for T) for accommodating the lower through via (T) (Fig. 1L). 

Regarding Claim 7, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein the lower dielectric layer (12) defines a through hole (hole for T) including a top portion having a first size (size of hole for T), and the intermediate layer (150) defines a through hole (hole for t) including a bottom portion having a second size (size of hole for T) that is substantially equal to the first size (See Fig. 1L). 

Regarding Claim 8, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein the lower through via (T) extends to contact a portion of the upper conductive structure (162, 170, 172, 180). 

Regarding Claim 9, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein the upper circuit layer (162) is a bottommost circuit layer of the upper conductive structure (162, 170, 172, 180) and the lower through via (T) contacts the 

Regarding Claim 10, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein the lower through via (T) is a monolithic structure (Fig. 1L). 

Regarding Claim 11, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein a peripheral surface of the lower through via (T) is a continuous surface (Fig. 1L). 

Regarding Claim 15, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein 
a line space of the lower circuit layer (122)  of the lower conductive structure (10, 110, 122)  is greater than a line space of the upper circuit layer (172)  of the upper conductive structure (162, 170, 172, 180) (122 is wider than 172 See Fig. 1L). 


Claim(s) 26, 30-32, 34-42 is/are rejected under 35 U.S.C. 102 (A1) as being anticipated by Lee et al. (US 2016/0133562 A1).
Regarding Claim 26, Lee (Fig. 3) discloses a wiring structure, comprising: 
a low-density stacked structure (109, 105, 184, 142, patterned protection) including at least one dielectric layer (105) and at least one low-density circuit layer (142) in contact with the dielectric layer (105); 

at least one lower through via (184) extending through at least a portion of the low-density stacked structure, and terminating at the first high-density circuit layer (112) of the high-density stacked structure (112, 120, 122, 143, 150). 

Regarding Claim 30, Lee (Fig. 3) discloses the wiring structure of claim 26, wherein the low-density circuit layer (142) of the low-density stacked structure is electrically connected to the first high-density circuit layer (112) of the high-density stacked structure by the lower through via (184) extending through the low-density circuit layer (142) of the low-density stacked structure (109, 105, 184, 142, patterned protection). 

Regarding Claim 31, Lee (Fig. 3) discloses the wiring structure of claim 26, wherein 
a length of the lower through via (184) is greater than a thickness of the low-density stacked structure (109, 105, 184, 142, patterned protection)  . 

Regarding Claim 32, Lee (Fig. 3) discloses the wiring structure of claim 26, 42patterned protection) is displaced from a lateral surface of the high-density stacked structure (112, 120, 122, 143, 150) (Fig. 3). 
Examiner notes that limitations “a lateral surface of the low-density stacked structure is displaced from a lateral surface of the high-density stacked structure” is considered to be met as long as there is a difference between the low-density stacked structure and the high-density stacked structure.

Regarding Claim 34, Lee (Fig. 3) discloses the wiring structure of claim 26, wherein a warpage shape of the high-density stacked structure (112, 120, 122, 143, 150) (Fig. 3) is different from a warpage shape of the low-density stacked structure (109, 105, 184, 142, patterned protection)  (Fig. 3).
The Examiner notes that since the high-density stacked structure comprises has a different shape and comprise different materials that than of the low-density stacked structure, high-density stacked structure would have different  warpage shape than of the low-density stacked structure

Regarding Claim 35, Lee (Fig. 3) discloses the wiring structure of claim 26, further comprising: 
a bottommost low-density circuit layer (142) disposed on a bottom surface of the low-density stacked structure (109, 105, 184, 142, patterned protection)  (Fig. 3).
. 
Regarding Claim 36, Lee (Fig. 3) discloses the wiring structure of claim 35, wherein 
a line space of the bottommost low-density circuit layer (142) is substantially equal to a line space of the low-density circuit layer of the low-density stacked structure (109).
The Examiner notes that as long as at least a portion of a line space of the bottommost low-density circuit layer is substantially equal to a line space of the low-density circuit layer of the low-density stacked structure the limitation is considered to be met.

Regarding Claim 37, Lee (Fig. 3) discloses the wiring structure of claim 26, further comprising: 
an intermediate layer (110) disposed between the low-density stacked structure (109, 105, 184, 142, patterned protection)  (Fig. 3).and the high-density stacked structure, (112, 120, 122, 143, 150) (Fig. 3) wherein the lower through via (184) further extends through the intermediate layer (110). 

Regarding Claim 38, Lee (Fig. 3) discloses the wiring structure of claim 37, wherein 
the low-density circuit layer (109) is a topmost low-density circuit layer of the low-density stacked structure, the first high-density circuit layer (112) is a bottommost high-density circuit layer of the high-density stacked structure (109, 105, 184, 142, patterned protection), and the topmost low-density circuit layer of the low-density stacked 

Regarding Claim 39, Lee (Fig. 3) discloses the wiring structure of claim 26, further comprising: 
at least one upper through via (181) extending through at least a portion of the high-density stacked structure (112, 120, 122, 143, 150), and terminating on the low-density circuit layer (109) of the low-density stacked structure (109, 105, 184, 142, patterned protection). 

Regarding Claim 40, Lee (Fig. 3) discloses the wiring structure of claim 39, further comprising: 
a top low-density circuit layer (109) disposed on a top surface of the high-density stacked structure (112, 120, 122, 143, 150), wherein the top low-density circuit layer (109) and the upper through via (181) are formed integrally (Fig. 3). 

Regarding Claim 41, Lee (Fig. 3) discloses the wiring structure of claim 39, wherein the upper through via (181) is disposed in a low-density region (region around 181) of the high-density stacked structure (112, 120, 122, 143, 150). 

Regarding Claim 42, Lee (Fig. 3) discloses the wiring structure of claim 39, wherein a size of an end portion of the upper through via (181) is substantially equal to a size of an end portion of the lower through via (184) (See fig. 3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0295403 A1) in view of Yeh et al. (US 2017/01253376 A1). 
Regarding Claim 2, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein 
the upper conductive structure (162, 170, 172, 180) includes a plurality of upper dielectric layers (dielectric layer in 170, 180)  including the upper dielectric layer (dielectric layer in 170), a plurality of upper circuit layers (162, 172) including the upper circuit layer (162), and at least one inner via (via inside 170) disposed between two adjacent ones of the upper circuit layers (162, 172) for electrically connecting the two adjacent ones of the upper circuit layers (162, 172), the inner via tapers upwardly (via inside 170). 
Wang does not explicitly disclose that the inner via tapers upwardly, and 
the lower through via tapers upwardly. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring structure in Wang in view of Yeh such that the lower through via tapers upwardly in order to extend through isolation material and bonding layer to electrically connect to conductive features using a damascene process while maintaining relatively low aspect ratio [0037, 0048].

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0295403 A1) in view of Lee et al. (US 2016/0133562 A1)
Regarding Claim 3, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein 
the upper conductive structure (162, 170, 172, 180) includes a plurality of upper dielectric layers (dielectric layer in 170, 180)  including the upper dielectric layer (dielectric layer in 170), a plurality of upper circuit layers (162, 172) including the upper circuit layer (162), and at least one inner via (via inside 170) disposed between two adjacent ones of the upper circuit layers (162, 172) for electrically connecting the two adjacent ones of the upper circuit layers (162, 172).
Wang does not explicitly disclose that a tapering direction of the inner via is the same as a tapering direction of the lower through via. 

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring structure in Wang in view of Lee such that a tapering direction of the inner via is the same as a tapering direction of the lower through via provide electrical connection between the second and third patterned conductive layers [0039] and electrically connect external circuits or other electric devices (e.g., passive elements) through fourth conductive members [0044].


Claim 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0295403 A1)
Regarding Claim 4, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein a material of the upper dielectric layer (dielectric layer in 170) of the upper conductive structure (162, 170, 172, 180) and a material of the intermediate layer (150) 
Wang (Fig. 1) does not explicitly disclose that a material of the upper dielectric layer of the upper conductive structure and a material of the intermediate layer are transparent.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a material of the upper dielectric 

Regarding Claim 13, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein 
the upper conductive structure (162, 170, 172, 180) includes a plurality of upper dielectric layers including the upper dielectric layer (180), a bonding force between two adjacent ones of the upper dielectric layers (180, 170) of the upper conductive structure is greater than a bonding force between a bottommost one of the upper dielectric layers of the upper conductive structure (170 and the intermediate layer (150).
The Examiner notes that at least some bonding force between two materials in the upper conductive structure and intermediate layer are inherent. Further, contact surface area between layer 180 and 170 is greater than contact surface area between 170 and 150 which could result in greater bonding strength between layers 180 and 170. (See Fig. 1L)
Wang does not explicitly disclose greater bonding force between two adjacent ones of the upper dielectric layers of the upper conductive structure than a bonding force between a bottommost one of the upper dielectric layers of the upper conductive structure and the intermediate layer.
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring structure in Wang such that a bonding force In re Aller, 105 USPQ 233.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0295403 A1) in view of HAayashi et al. (US 2013/0149514 A1).
Regarding Claim 14, Wang (Fig. 1) discloses the wiring structure of claim 1, wherein the upper conductive structure (162, 170, 172, 180) includes a plurality of upper dielectric layers (180) including the upper dielectric layer (180), a surface roughness of a boundary between two adjacent ones of the upper dielectric layers (180, 170) of the upper conductive structure and a surface roughness of a boundary between a bottommost one of the upper dielectric layers (170) of the upper conductive structure and the intermediate layer (150). 
Wang does not explicitly disclose greater surface roughness between a surface roughness of a boundary between two adjacent ones of the upper dielectric layers of the upper conductive structure and a surface roughness of a boundary between a bottommost one of the upper dielectric layers of the upper conductive structure and the intermediate layer.
	Hayashi (Fig. 3) discloses plurality of upper dielectric layers including an upper dielectric layer, a surface roughness of a boundary between two adjacent ones of the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring structure in Wang in view of Hayashi such that plurality of upper dielectric layers including an upper dielectric layer, a surface roughness of a boundary between two adjacent ones of the upper dielectric layers of the upper conductive structure is greater than a surface roughness of a boundary between a bottommost one of the upper dielectric layers of the upper conductive structure and an intermediate layer in order to of securely attach conductive layers [0095].


Claims 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0295403 A1) in view of Lee et al. (US 2016/0133562 A1)
Regarding Claim 16, Wang (Fig. 1) discloses the wiring structure of claim 1.
Wang does not explicitly disclose at least one upper through via extending through at least a portion of the upper conductive structure and the intermediate layer, and electrically connected to the lower circuit layer of the lower conductive structure. 
Lee (Fig. 3) discloses at least one upper through via  (181) extending through at least a portion of an upper conductive structure (112, 120,122, 130) and an intermediate 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring structure in Wang in view of Lee such that at least one upper through via extending through at least a portion of the upper conductive structure and the intermediate layer, and electrically connected to the lower circuit layer of the lower conductive structure in order to provide electrical connection among the first and second patterned conductive layers [0031].



Regarding Claim 17, Wang in view of Lee discloses the wiring structure of claim 16, wherein the upper conductive structure (112, 120,122, 130, 123 Lee)  includes a plurality of upper dielectric layers (120, 130 Lee) including the upper dielectric layer (120 Lee), a plurality of upper circuit layers (122, 112, 143 Lee)  including the upper circuit layer (143), and at least one inner via (182 Lee) disposed between two adjacent ones of the upper circuit layers (122, 112) for electrically connecting the two adjacent ones of the upper circuit layers (112, 122), the inner via tapers upwardly, and the upper through via tapers downwardly (Fig. 3 Lee). 


Regarding Claim 18, Wang in view of Lee discloses the wiring structure of claim 16, wherein the upper conductive structure (112, 120,122, 130, 123 Lee) includes a 

Regarding Claim 19, Wang in view of Lee discloses the wiring structure of claim 16, wherein the upper conductive structure (112, 120,122, 130, 123 Lee) includes a plurality of stacked upper dielectric layers (120, 130 Lee) including the upper dielectric layer (120), each of the upper dielectric layers defines a through hole (see holes for vias) having an inner surface, the intermediate layer (110) defines a through hole (see holes for vias) having an inner surface, and the inner surface of the through hole of the intermediate layer (110) and the inner surfaces of the through holes of the upper dielectric layers (120, 133)  are coplanar with each other (coplanar at least in a plane of the page Fig. 3 Lee). 

Regarding Claim 20, Wang in view of Lee discloses the wiring structure of claim 16, wherein the upper conductive structure (112, 120,122, 130, 123 Lee) includes a plurality of stacked upper dielectric layers (120, 130 Lee) including the upper dielectric layer (120), each of the upper dielectric layers defines a through hole (See hole for vias), the intermediate layer (110) defines a through hole (see hole for vias), and the through hole of the intermediate layer (110) and the through holes of the upper dielectric 

Regarding Claim 21, Wang in view of Lee discloses the wiring structure of claim 16, wherein the upper dielectric layer (120) defines a through hole including a bottom portion having a first size, and the intermediate layer (110) defines a through hole including a top portion having a second size that is substantially equal to the first size (sizes are substantially equal) See fig. 3 Lee). 

Regarding Claim 22, Wang in view of Lee discloses the wiring structure of claim 16, wherein the upper through via (181) extends to contact a portion of the lower conductive structure (109) (Lee Fig. 3). 

Regarding Claim 23, Wang in view of Lee discloses the wiring structure of claim 16, wherein the lower circuit layer (142 Lee) is a topmost circuit layer of the lower conductive structure (142, patterned protection), and the upper through via (181) contacts the topmost circuit layer of the lower conductive structure (142, patterned protection) [0044 Lee]. 


Regarding Claim 24, Wang in view of Lee discloses the wiring structure of claim 16, wherein the upper through via (181 of Lee) is a monolithic structure (Fig. 3 of Lee). 

Regarding Claim 25, Wang in view of Lee discloses the wiring structure of claim 16, wherein a peripheral surface of the upper through via (181 of Lee) is a continuous surface (Fig. 3 of Lee). 

Claims 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0133562 A1) in view of Tseng et al. (US 2015/0179476 A1)
Regarding Claim 27, Lee (Fig. 3) discloses the wiring structure of claim 26, wherein 
the high-density stacked structure (112, 120, 122, 143, 150) further includes a second high-density circuit layer (122), and a thickness of the first high-density circuit layer (112) and a thickness of the second high-density circuit layer (122). 
Lee does not explicitly disclose that a thickness of the first high-density circuit layer is greater than a thickness of the second high-density circuit layer.
Tseng (Fig. 2) discloses a thickness of a first high-density circuit layer (241’) is greater than a thickness of a second high-density circuit layer (241) for the purpose of electrically connecting to conductive gel, without going through the redistribution conductive vias. [0038].
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring structure in Wang in view of Tseng such that a thickness of the first high-density circuit layer is greater than a thickness of the second high-density circuit layer. in order to connect mounted electronic components to a wiring layer used as any one of a power supply line and a ground line [0015]


Claims 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0133562 A1) in view of Sunohara et al. (US 2005/0218502 A1)
Regarding Claim 28, Lee (Fig. 3) discloses the wiring structure of claim 26, wherein the high-density stacked structure (112, 120, 122, 143, 150) includes a plurality of high-density circuit layers (112, 122, 143) including the first high-density circuit layer (112), and at least one of the high-density circuit layers includes one or more high-density traces (122).
Lee does not explicitly disclose a ground plane
Sunohara (Fig. 8) discloses least one of a high-density circuit layers includes a ground plane (14a (G)) [0037] for the purpose of connecting mounted electronic components to a wiring layer used as any one of a power supply line and a ground line [0015]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring structure in Wang in view of Sunohara such least one of the high-density circuit layers includes a ground plane in order to connect mounted electronic components to a wiring layer used as any one of a power supply line and a ground line [0015]

Regarding Claim 29, Lee (Fig. 3) discloses the wiring structure of claim 26, wherein the low-density circuit layer (142),  of the low-density stacked structure includes one or more low-density traces (142).

Sunohara (Fig. 8) discloses least one of a low-density circuit layers includes a ground plane (18b (G)) [0037] for the purpose of connecting mounted electronic components to a wiring layer used as any one of a power supply line and a ground line [0015]
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring structure in Wang in view of Sunohara such least one of the low-density circuit layers includes a ground plane in order to connect mounted electronic components to a wiring layer used as any one of a power supply line and a ground line [0015]

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0133562 A1) in view of Inagaki et al. (US 2015/0279772 A1).
Regarding Claim 33, Lee (Fig. 3) discloses the wiring structure of claim 26, 
Lee does not explicitly disclose that the high-density stacked structure includes a fiducial mark, the low-density stacked structure includes a fiducial mark, and the fiducial mark of the high-density stacked structure is aligned with the fiducial mark of the low-density stacked structure. 
Inagaki (Fig. 7C, 8A) discloses a high-density stacked structure includes a fiducial mark (Top ALM2), a low-density stacked structure includes a fiducial mark (Bottom ALM2), and the fiducial mark of the high-density stacked structure is aligned with the fiducial mark of the low-density stacked structure (See Fig. 8A) for the purpose 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the wiring structure in Wang in view of Inagaki such that the high-density stacked structure includes a fiducial mark, the low-density stacked structure includes a fiducial mark, and the fiducial mark of the high-density stacked structure is aligned with the fiducial mark of the low-density stacked structure in order to align high-density stacked structure with low-density stacked structure [0063-0065].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920.  The examiner can normally be reached on M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891